Title: To James Madison from George Muter, 23 September 1786
From: Muter, George
To: Madison, James


Sir
Mercer Septr. 23d 1786.
There will be so many members of convention absent, principally from being engaged in the present expeditions against the Indians, that I am doubtfull there will not a sufficient number meet to chuse a president & proceed to business. It is probable therefore, that the question respecting a separation will not be determined at the ensuing meeting of Convention, & perhaps not before next spring. This I am hopefull will not be considered as deveating from the true intent & meaning of the Act of Separation, as that seems to give the Convention ’till the end of July next to determine in.
People in this District are at present more divided in their sentiments than they were last year. They differ however principally about the proper time for separation; all seem to agree that a separation must necessarily take place, and that at a period, not far distant. Great pains have been taken by some to convince the unthinking part of the people, that the Assembly never means to call on the people of this District for payment of taxes; that so long as they continue part of Virginia, they will be perfectly clear of taxation; and that the moment they separate, taxation & heavy taxation too, must necessarily & immediately begin. And one man, under the signature of A planter, has assured the people that it is the intention of the leading men here, as soon as a separation takes place, to have nothing but a poll tax; by which means, all property whatever, will be clear of taxes & the poor will be obliged to pay to the full as much as the rich. Those for a separation, have perhaps not been altogether so candid in their informations to the people as could have been wished; but I hope that the convention, or such members as may meet, will take proper steps, to have a true & candid state of the District laid before the people, and also explain to them the true intent & meaning of the Act of Assembly, that they may be fully enabled to judge for themselves, what they ought to do, in a matter, to them, of so much importance. I have some reason still to fear, we have a few lurking among us, that wish for an unconditional separation: I hope however, their number is small, & their weight, nothing.
’Tis probable an application will be made to the Assembly, to have the time allowed by the Act for Congress to determine in, prolongued. It is feared—Congress having business of so much more importance continually before them, will not have leisure, to attend to & determine, respecting our separation before the first of June next. And there are a few with us; that give it as their opinion, that the time allowed to Congress, by the Act to determine, was made so short, with a view to prevent a separation from taking place altogether. This seems to me to be a wild opinion, however I can assure you, it has repeatedly been mentioned to me.
I expect too, from having the sentiments of many, that application will be made to the Assembly to explain the expression of “The respective jurisdictions &C on the river as aforesaid, shall be concurrent only &C.[”] which is used in the seventh clause or section of the Act. The freedom of navigation they fully agree to, but they think that if the jurisdiction is concurrent with the State on the other side of the river, it will be productive perhaps of confusion & mischief; and they think that by the limits of the district, as settled by the cession to Congress, the whole of the Ohio, as far as the District extends is within it, as Potowmack is, or was, in Maryland. I am with great respect Sir Your Most Obedt humble servant
George Muter
